                Case 6:20-cv-00809-MC        Document 1   Filed 05/20/20   Page 1 of 13




Leta Gorman, OSB #984015
E-mail: leta.gorman@bullivant.com
BULLIVANT HOUSER BAILEY PC
One SW Columbia Street
Suite 800
Portland, Oregon 97258
Telephone: 503.228.6351
Facsimile: 503.295.0915
Shawn Alex Heller, FSB #46346
E-mail: shawn@sjlawcollective.com
Pro Hac Vice, Pending Court Approval
Attorneys for Plaintiff Darrell Rogers,
Individually, and on Behalf of All Others Similarly
Situated



                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                        EUGENE DIVISION


 DARRELL ROGERS, individually, and on                Civil No.:
 behalf of all others similarly situated,

                                Plaintiff,           TELEPHONE COMMUNICATIONS
                                                     ACT COMPLAINT
             v.                                      47 U.S.C. § 227(B)(3)

 TAN REPUBLIC FRANCHISE                              CLASS ACTION COMPLAINT
 COMPANY, LLC, doing business as TAN
 REPUBLIC, an Oregon Limited Liability               JURY TRIAL DEMANDED
 Company,

                                Defendant.




Bullivant|Houser|Bailey PC
                                                                                    Complaint
One SW Columbia Street
Suite 800                                                                             Page 1
Portland, Oregon 97204
Telephone: 503.228.6351
                Case 6:20-cv-00809-MC           Document 1     Filed 05/20/20    Page 2 of 13




                                                 COMPLAINT
                                                     and
                                                JURY DEMAND

             This is a class action lawsuit alleging that the Defendant, Tan Republic Franchise

Company, LLC, doing business as Tan Republic (“Tan Republic”), violated the Telephone

Consumer Protection Act and implementing regulations by using an automatic telephone

dialing system (“ATDS”) when it sent Plaintiff and the Putative Class text message

advertisements without obtaining Prior Express Written Consent. By sending text message

advertisements to Plaintiff and the putative class without their Prior Express Written

Consent, Defendant invaded the privacy rights and right to seclusion of Plaintiff and the

putative class. Plaintiff, Darrell Rogers, on behalf of a class of persons similarly situated,

seeks statutory damages for each violation.

                                       I. PRELIMINARY STATEMENT

             1.           The Telephone Consumer Protection Act, as amended, 47 U.S.C. § 227

(“TCPA”), is a consumer protection statute that confers on plaintiffs the right to be free from

certain harassing and privacy-invading conduct, including, but not limited to, sending text

messages using an ATDS, and authorizes an award of damages whenever a violation occurs.

The TCPA provides a private right of action and statutory damages for each violation.

Congress and the Federal Communications Commission (“FCC”) created the TCPA and its

implementing regulations in response to immense public outcry about text messages sent

using an ATDS and robocalls.

             2.           Plaintiff, Darrell Rogers, individually and on behalf of all others similarly

situated, sues the Defendant for its actions that violated the TCPA and invaded their right to

Bullivant|Houser|Bailey PC
                                                                                           Complaint
One SW Columbia Street
Suite 800                                                                                    Page 2
Portland, Oregon 97204
Telephone: 503.228.6351
                Case 6:20-cv-00809-MC            Document 1     Filed 05/20/20    Page 3 of 13




privacy and seclusion, which it benefited from, and which arise from text message

advertisements sent to Plaintiff and the Putative Class in order to advertise the commercial

availability or quality of Defendant’s products and services (“Tan Republic Text Messages”)

without the requisite Prior Express Written Consent.

                                       II. JURISDICTION AND VENUE

             3.           This Court has jurisdiction over this matter pursuant to 47 U.S.C. § 227(b)(3),

28 U.S.C. § 1331, and 28 U.S.C. § 1391.

             4.           Defendant is an Oregon Limited Liability Company with its principal place of

business located in the Eugene Division of the District of Oregon. As such, this Court has

personal jurisdiction over Defendant and venue is appropriate in this Court pursuant to 28

U.S.C. § 1391(b)(1).

                                                  III. PARTIES

             5.           Plaintiff, Darrell Rogers, owns and maintains a cell phone that was sent Tan

Republic Text Messages.

             6.           Defendant, Tan Republic, is an Oregon Limited Liability Company that is

engaged in the tanning business.

                                        IV. GENERAL ALLEGATIONS

             7.           On November 18, 2019, Plaintiff visited the Defendant’s website, which

instructed consumers to text “Tanrepublic” to the short code 411669, and did not disclose

that they would receive Telemarking text messages using an ATDS, nor did it inform or

disclose that the person is not required to sign the agreement (directly or indirectly), or agree

to enter into such an agreement as a condition of purchasing any property, goods, or services.


Bullivant|Houser|Bailey PC
                                                                                             Complaint
One SW Columbia Street
Suite 800                                                                                      Page 3
Portland, Oregon 97204
Telephone: 503.228.6351
                Case 6:20-cv-00809-MC             Document 1      Filed 05/20/20    Page 4 of 13




As such, by texting the word “Tanrepublic” to the short code 411669, Plaintiff did not

provide his Prior Express Written Consent, as defined by 47 C.F.R. 64.1200(f)(8).

             8.           By failing to include the requisite disclosures Plaintiff was not informed that

Defendant would be using an ATDS to send Telemarketing text messages, nor was he

informed that assent to the receipt of Telemarking text messages was not required in order

for Plaintiff to purchase Defendant’s products and services. Without these disclosures,

which are mandated by the Federal Communications Commissions to avoid consumer

confusion and to ensure that consumers are not sent unwanted Telemarking text messages

using an ATDS, Defendant was not permitted to send Tan Republic Text Messages using an

ATDS.

             9.           In response to Plaintiff’s initial text message, Plaintiff received a text message

from Defendant with some additional disclosures, but, again, there was no disclosure that

Plaintiff would receive Telemarking text messages using an ATDS, nor was there a

disclosure that Plaintiff was not required to sign the agreement (directly or indirectly), or

agree to enter into such an agreement as a condition of purchasing any property, goods, or

services. As such, the response text message also did not conform to the requirements of

Prior Express Written Consent, as defined by 47 C.F.R. 64.1200(f)(8)(i).

             10.          On November 18, 2019, and, again, on November 28, 2019, Plaintiff received

Tan Republic Text Messages sent using an ATDS:




Bullivant|Houser|Bailey PC
                                                                                                Complaint
One SW Columbia Street
Suite 800                                                                                         Page 4
Portland, Oregon 97204
Telephone: 503.228.6351
                Case 6:20-cv-00809-MC           Document 1     Filed 05/20/20    Page 5 of 13




             11.          As stated herein, the receipt of the Tan Republic Text Messages sent using an

ATDS caused Plaintiff concrete, identifiable, and significant injury that is not hypothetical or

speculative, because they were sent without Prior Express Written Consent.

             12.          Upon information and belief, Defendant or a third party on Defendant’s behalf

used an ATDS to send the Tan Republic Text Messages to Plaintiff and other persons and

entities.

             13.          Upon information and belief, the ATDS used to send the Tan Republic Text

Messages has the present capacity to store lists of numbers and send text messages to those

numbers automatically.
Bullivant|Houser|Bailey PC
                                                                                           Complaint
One SW Columbia Street
Suite 800                                                                                    Page 5
Portland, Oregon 97204
Telephone: 503.228.6351
                Case 6:20-cv-00809-MC           Document 1     Filed 05/20/20   Page 6 of 13




             14.          Upon information and belief, the ATDS used to send the Tan Republic Text

Messages has the present capacity to dial and store random and sequential numbers and it

can send text messages without human intervention.

             15.          Pursuant to the TCPA and its implementing regulations, 47 C.F.R. 64.1200,

text messages that constitute advertising or telemarketing that are sent with the use of an

ATDS may not be sent to persons or entities without obtaining Prior Express Written

Consent.

             16.          However, Defendant, or a third party on Defendant’s behalf, sent the Tan

Republic Text Messages despite not obtaining Plaintiff’s Prior Express Written Consent.

             17.          Pursuant to the TCPA and its implementing regulations, 47 C.F.R. 64.1200(a),

text messages that are telemarketing or advertisements may not be sent to persons or entities

without obtaining Prior Express Written Consent of the recipient.                 Defendant failed to

obtain an agreement with Plaintiff and the putative class disclosing that Plaintiff and the

putative class were agreeing to the receipt of Telemarking text messages using an ATDS and

that they were not required to sign the agreement (directly or indirectly), or agree to enter

into such an agreement as a condition of purchasing any property, goods, or services

             18.          Accordingly, Defendant sent the Tan Republic Text Messages without

obtaining Plaintiff’s and the putative class’s Prior Express Written Consent to send the Tan

Republic Text Messages using an ATDS.

             19.          These actions violate the TCPA and are an invasion of privacy and right to

seclusion.



Bullivant|Houser|Bailey PC
                                                                                          Complaint
One SW Columbia Street
Suite 800                                                                                   Page 6
Portland, Oregon 97204
Telephone: 503.228.6351
                Case 6:20-cv-00809-MC            Document 1      Filed 05/20/20     Page 7 of 13




             20.          By sending the Tan Republic Text Messages using an ATDS and without Prior

Express Written Consent, Defendant harmed Plaintiff and the members of the putative class

by: (1) invading their privacy and right to seclusion; (2) wasting their time; (3) causing

interruption, distraction, and frustration during significant and important activities and tasks;

(4) forcing them to incur charges; (5) depleting a cell phone's or wireless phone’s battery,

resulting in increased electricity costs; (6) intrusion upon and occupation of the capacity of a

cell phone or wireless phone; and (7) causing the risk of personal injury due to interruption

and distraction.

                                      V. CLASS ACTION ALLEGATIONS

             21.          Plaintiff brings this action as a class action, pursuant to Rule 23(a) and

23(b)(3), Federal Rules of Civil Procedure, for statutory damages on behalf of himself and a

class of all persons similarly situated.

             22.          Plaintiff brings this class action pursuant to the TCPA, and is a member of,

and seeks to represent, a class of persons and entities (“Putative Class”) defined as:

                          “All persons and entities whose telephone numbers were sent
                          Tan Republic Text Messages by Defendant, or others on its
                          behalf, on or after May 20, 2016, where Defendant sent the Tan
                          Republic Text Messages using an ATDS to (i) advertise the
                          commercial availability or quality of any property, goods, or
                          services; or encourage the purchase or rental of property, goods,
                          or services; (ii) where such persons’ and entities’ telephone
                          numbers were assigned to a cellular phone service; and (iii)
                          where Defendant failed to obtain Prior Express Written Consent,
                          as defined by 47 CFR § 64.1200(f)(8)(i).”

             23.          Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff avers that the proposed class is

in excess of 50 persons. The class size is so numerous that joinder of all members is

impracticable.
Bullivant|Houser|Bailey PC
                                                                                               Complaint
One SW Columbia Street
Suite 800                                                                                        Page 7
Portland, Oregon 97204
Telephone: 503.228.6351
                  Case 6:20-cv-00809-MC         Document 1      Filed 05/20/20   Page 8 of 13




             24.          Commonality (Fed. R. Civ. P. 23(a)(2)): There are questions of law and fact

common to all members of the class. Common material questions of fact and law include,

but are not limited to, the following:

             a.           whether Defendant (or another on their behalf) used an ATDS to send the Tan

Republic Text Messages to Plaintiff and other members of the putative class;

             b.           whether the Tan Republic Text Messages constitute Advertisements;

             c.           whether the Tan Republic Text Messages constitute Telemarking;

             d.           whether Defendant violated the Telephone Consumer Protection Act and its

implementing regulations by using (or having another on their behalf use) an ATDS to send

Tan Republic Text Messages to Plaintiff and the Putative Class without obtaining their Prior

Express Written Consent;

             e.           whether Plaintiff and the other members of the class are entitled to statutory

damages; and

             f.           whether Plaintiff and the other members of the class are entitled to treble

damages.

             25.          Typicality (Fed. R. Civ. P. 23(a)(3)): The claims of the named Plaintiff are

typical of the claims of all members of the class. Plaintiff alleges that Defendant sent the

same Tan Republic Text Messages to Plaintiff and the other class members. Plaintiff raises

questions of fact and law common to the class members. They share the common injuries of:

(1) invading their privacy and right to seclusion; (2) wasting their time; (3) causing

interruption, distraction, and frustration during significant and important activities and tasks;

(4) forcing them to incur charges; (5) depleting a cell phone's or wireless phone’s battery,

Bullivant|Houser|Bailey PC
                                                                                            Complaint
One SW Columbia Street
Suite 800                                                                                     Page 8
Portland, Oregon 97204
Telephone: 503.228.6351
                Case 6:20-cv-00809-MC           Document 1     Filed 05/20/20    Page 9 of 13




resulting in increased electricity costs; (6) intrusion upon and occupation of the capacity of a

cell phone or wireless phone; and (7) causing the risk of personal injury due to interruption

and distraction. Defendant have acted the same or in a similar manner with respect to each

class member.

             26.          Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): The named

Plaintiff will fairly and adequately represent and protect the interests of the class members.

Plaintiff is committed to this cause, will litigate it vigorously, and is aware of the fiduciary

duties of a class representative. Plaintiff’s interests are consistent with and not antagonistic

to the interests of the other class members. Plaintiff has a strong personal interest in the

outcome of this action and has retained experienced class counsel to represent his and the

other class members.

             27.          Class Counsel is experienced in class action litigation and has successfully

litigated class claims.

             28.          Predominance and Superiority (Fed. R. Civ. P. 23(b)(3)): A class action is

superior to all other available methods for the fair and equitable adjudication of the

controversy between the parties. Common questions of law and fact predominate over any

questions affecting only individual members, and a class action is superior to other methods

for the fair and efficient adjudication of the controversy because:

             a.           proof of Plaintiff’s claims will also prove the claims of the class members

without the need for separate or individualized proceedings;

             b.           evidence regarding defenses or any exceptions to liability that Defendant may

assert and prove will come from Defendant’s records (or that of their agents who sent the

Bullivant|Houser|Bailey PC
                                                                                           Complaint
One SW Columbia Street
Suite 800                                                                                    Page 9
Portland, Oregon 97204
Telephone: 503.228.6351
               Case 6:20-cv-00809-MC             Document 1      Filed 05/20/20     Page 10 of 13




Tan Republic Text Messages) and will not require individualized or separate inquiries or

proceedings;

             c.           Defendant has acted and may be continuing to act pursuant to common

policies or practices by sending the Tan Republic Text Messages to Plaintiff and the class

members;

             d.           the amount likely to be recovered by individual class members does not

support individual litigation;

             e.           a class action will permit a large number of relatively small claims involving

virtually identical facts and legal issues to be resolved efficiently in one proceeding based

upon common proofs; and

             f.           this case is inherently manageable as a class action in that:

                          i.     Defendant or its agent(s) identified the persons or entities to send the

             Tan Republic Text Messages to and it is believed that Defendant’s computer and

             business records, or those of their agents, will enable the Plaintiff to readily identify

             class members and establish liability and damages;

                          ii.    liability and damages can be established for the Plaintiff and for the

             class members with the same common proofs;

                          iii.   statutory damages for violations of the TCPA are the same for each

             class member;

                          iv.    a class action will result in an orderly and expeditious administration of

             claims and will foster economics of time, effort and expense;



Bullivant|Houser|Bailey PC
                                                                                               Complaint
One SW Columbia Street
Suite 800                                                                                       Page 10
Portland, Oregon 97204
Telephone: 503.228.6351
               Case 6:20-cv-00809-MC            Document 1      Filed 05/20/20    Page 11 of 13




                          v.     a class action will contribute to uniformity of decisions concerning

             Defendant’s practices; and

                          vi.    as a practical matter, the claims of the class members are likely to go

             unaddressed absent class certification.

                                                     COUNT 1

                          CLAIM FOR RELIEF FOR VIOLATIONS OF THE TCPA

             29.          Plaintiff reasserts and incorporates herein by reference the averments set forth

in paragraphs 1 through 28, above.

             30.          Plaintiff brings this action against the Defendant for sending Tan Republic

Text Messages to himself and to members of the Putative Class in violation of the TCPA and

its implementing regulations.

             31.          Defendant violated the TCPA and implementing regulations 47 C.F.R. §

64.1200(a), by initiating or authorizing the sending of the Tan Republic Text Messages to the

phone numbers of Plaintiff and the members of the Putative Class without receiving Prior

Express Written Consent.

             32.          The named Plaintiff and members of the Putative Class are entitled to $1,500

for each of the Tan Republic Text Messages that violated 47 C.F.R. § 64.1200(a) and that

was sent to them willfully or knowingly.

             33.          In the alternative, the named Plaintiff and members of the Putative Class are

entitled to $500 for each of the Tan Republic Text Messages that violated 47 C.F.R. §

64.1200(a) and that was negligently sent to them.




Bullivant|Houser|Bailey PC
                                                                                              Complaint
One SW Columbia Street
Suite 800                                                                                      Page 11
Portland, Oregon 97204
Telephone: 503.228.6351
               Case 6:20-cv-00809-MC             Document 1      Filed 05/20/20     Page 12 of 13




             WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

demands judgment in his favor and against Defendant and requests an order:

             A.           certifying this action as a class action pursuant to Rule 23, appointing Plaintiff

             Darrell Rogers as the representative of the members of the class defined above, and

             appointing the undersigned as counsel for the members of the class;

             B.           finding that Defendant caused the Tan Republic Text Messages to be sent to

             Plaintiff and to each class member in violation of the TCPA and its implementing

             regulations;

             C.           finding that Defendant is liable to pay statutory damages of $1,500 for each of

             the Tan Republic Text Messages that violated 47 C.F.R. § 64.1200(a) and that was

             knowingly and willfully sent to Plaintiff and each class member;

             D.           finding that, in the alternative, Defendant is liable to pay statutory damages of

             $500 for each of the Tan Republic Text Messages that violated 47 C.F.R. §

             64.1200(a) and that was negligently sent to Plaintiff and to each class member;

             E.           entering a judgment in favor of the Plaintiff as representative of the members

             of the class for the total amount of statutory penalties plus pre-judgment interest and

             allowable costs;

             F.           requiring Defendant to pay a court appointed trustee the full amount of the

             penalties, interest and costs to be distributed to the class members after deducting

             costs and fees as determined by the Court;

             G.           awarding equitable reasonable attorneys’ fees and costs incurred in connection

             in this action and an incentive bonus to Plaintiff, to be deducted from the total amount

Bullivant|Houser|Bailey PC
                                                                                                Complaint
One SW Columbia Street
Suite 800                                                                                        Page 12
Portland, Oregon 97204
Telephone: 503.228.6351
               Case 6:20-cv-00809-MC            Document 1      Filed 05/20/20   Page 13 of 13




             of penalties, interest and costs before the pro-rata amounts are distributed by the

             trustee for the class members; and

             H.           granting such other relief as may be appropriate.

                                                 JURY DEMAND

             Plaintiff demands trial by jury on all issues that can be heard by a jury.

             DATED: May 20, 2020

                                                       BULLIVANT HOUSER BAILEY PC



                                                       By s/ Leta Gorman
                                                          Leta Gorman, OSB #984015
                                                          E-mail: leta.gorman@bullivant.com
                                                          Shawn Alex Heller, FSB #46346
                                                          Pro Hac Vice, Pending Court Approval
                                                          E-mail: shawn@sjlawcollective.com
                                                          Telephone: 503.228.6351
                                                          Attorneys for Plaintiff Darrell Rogers,
                                                          Individually, and on Behalf of All Others
                                                          Similarly Situated
4815-4712-3388.1




Bullivant|Houser|Bailey PC
                                                                                            Complaint
One SW Columbia Street
Suite 800                                                                                    Page 13
Portland, Oregon 97204
Telephone: 503.228.6351
